Ashman being about to argue, in support of the demurrer, that *191no action would lie in this case for the interest, until the principal. became due; the Court suggested to him that the point had been settled otherwise in several instances. He * said [ * 222 ] that, not having known that there had been any solemn decision in this Court, he had relied on the authorities in the books; out, upon this suggestion, he declined going into the question (1).
Phelps, for the plaintiff.

jDeclaration adjudged good.


 [Hastings vs. Wiswall, 8 Mass. 455.—Stearns & Al. vs. Brown Ux., 1 Pick, 30.—Tucker vs. Randall, 2 Mass. 283.—Estabrook vs. Moulton, 9 Mass. 258.—Ed.]